Citation Nr: 1435513	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  13-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction of the Veteran's monthly pension benefits to $494.00 per month due to the death of his spouse is warranted.   


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1954 to August 1954. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Philadelphia, Pennsylvania.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of both the Veteran's paper and electronic claims folder is negative for the Veteran's pertinent medical expenses ($1,198.00) cited by the RO in its September 2013 statement of the case and IVAP/MAPR Determination Calculator.  Although VA Form 21-0516-1, Improved Pension Eligibility Verification Report, received in April 2012 is of record, there are no medical expenses reported therein or in an accompanying statements.  The Board notes that this information is critical to the calculation of the Veteran's monthly pension.  Therefore, on remand, the AOJ, with any necessary assistance from the Veteran, must show how the Veteran's medical expenses was ascertained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain the Veteran's pertinent medical expenses for the applicable period, to include showing how the figure of $1,198.00 was calculated.  All efforts to obtain the additional information must be documented in the claims folder.   

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



